DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,377,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘832 require all the limitations of pending claims 1-2 and 4-8.

Claims 10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 11,377,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘832 require all the limitations of pending claims 10 and 13-15.

	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. 11,377,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘832 require all the limitations of pending claim 16 except for the dimension of the diameter of the openings. Instead the ‘832 reference claims that the openings are distributed in a pattern along the seat channel around the toilet seat cover. It appears the device of ‘832 would operate equally well with the claimed diameter since the sizing, number and spacing of the openings would be dependent upon the desired flow characteristics of air through the cover assembly. Further, applicant has not disclosed that the claimed dimension solves any stated problem or is for any particular purpose, indicating instead that the collective total area of the openings should ‘substantially equal’ the area of the evacuation tube of the toilet (Para. 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of ‘832 to have openings with a dimension of approximately 6mm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over ‘832. 
	
Claims 3 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,377,832 in view of US 8,776,278 (Dorra).
	Regarding claims 3 and 9, ‘832 claims the subject matter, including the outer wall having a seal for engaging a basin/base member, except for details regarding the bottom edge of the inner wall not engaging with the base member so as to create a gap.
	Dorra teaches a toilet seat cleaning system comprising a toilet seat cover (320) having a top wall (322), an outer wall (326) and an inner wall (Fig. 7A) forming a seat channel (Fig. 7A). The outer wall comprises a seal (332) which engages with a base member (280) upon which the seat is installed. The inner wall however does not contact the base member, instead providing a gap between the base member and the inner wall.
	It would have been obvious to one of ordinary skill in the art to provide a gap between the inner wall of the cover and the base member, as taught by Dorra, to permit the cleaning fluid sprayed upon the seat to drain into the toilet bowl for disposal.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 11,377,832 in view of US 8,776,278 (Dorra).
Regarding claim 12, ‘832 claims the subject matter, including the outer wall having a seal for engaging a basin/base member, except for details regarding the bottom edge of the inner wall not engaging with the base member so as to create a gap.
	Dorra teaches a toilet seat cleaning system comprising a toilet seat cover (320) having a top wall (322), an outer wall (326) and an inner wall (Fig. 7A) forming a seat channel (Fig. 7A). The outer wall comprises a seal (332) which engages with a base member (280) upon which the seat is installed. The inner wall however does not contact the base member, instead providing a gap between the base member and the inner wall.
	It would have been obvious to one of ordinary skill in the art to provide a gap between the inner wall of the cover and the base member, as taught by Dorra, to permit the cleaning fluid sprayed upon the seat to drain into the toilet bowl for disposal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 16, the claim requires that “the plurality of openings are each less than approximately 6mm” however the claim doesn’t specify what dimension this limitation applies to and as such the scope of the claim is indefinite.
	For the purpose of examination the claim is being interpreted as requiring the openings each be less than 6mm in diameter.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose a toilet seat cleaning assembly for use on a vacuum toilet comprising a cover with a plurality of holes formed completely through the cover, the cover having depending inner and outer walls forming a seat channel which surrounds the toilet seat, a fluid channel and a plurality of nozzles disposed in proximity to the seat channel and configured to spray a fluid over the seat, the total area defined by the plurality of openings being equal to a total area of the lower bowl aperture defined by the basin bowl.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0115764 (Cheng) is a toilet seat sanitization system comprising a cover having a top wall, an outer wall and an inner wall forming a plug in the center of the cover/seat area, the outer and inner walls forming a seat channel which surrounds the seat, a fluid channel and a plurality of nozzles are configured to spray a fluid on the seat however the cover does not comprise a plurality of openings formed completely through the cover.
US 2022/0112704 (Garrels) is a sanitizing system for a toilet comprising a fluid channel and a plurality of nozzles configured to spray fluid on the toilet seat, an air passageway is formed from the interior of the bowl area through the cover however this doesn’t utilize a plurality of openings formed completely through the cover.
US 6,003,159 (Sadegh) is a toilet seat sanitizing system comprising a cover having a fluid channel and a plurality of nozzles configured to spray fluid on the toilet seat, a plurality of openings are formed in the bottom of the cover however these connect to an air passageway which connects back to a single air tube connection and as such does not comprise a plurality of openings formed completely through the cover.
US 7,976,600 (Safuto) is a toilet seat cover comprising a plurality of openings formed completely through the cover however the cover is not provided with a fluid channel and nozzles configured to spray a fluid on the seat of the toilet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754